DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter (a first distance is equal to a second distance and ranges from 2 mm to 20 mm) claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A stationary-gantry stationary-gantry X-ray CT imaging system is housed in a first enclosure and surrounded with at least one second enclosure (a first enclosure and at least one second enclosure are not part of the stationary-gantry X-ray computed tomography (CT) imaging system) and comprises: 
a horizontal platform configured to direct the animal through a scanning area for an inspection; 
a first plurality of X-ray sources positioned at least partially around the scanning area to scan the animal in a first imaging plane; 
a first array of detectors, wherein the first array of detectors is offset from the 
a second plurality of X-ray sources positioned at least partially around the scanning area to scan the animal in a second imaging plane; 
a second array of detectors, wherein the second array of detectors is offset from the 
a controller configured to control an activation and a deactivation of each of the first plurality of X-ray sources and each of the second plurality of X-ray sources; and 
at least one workstation configured to receive and process the first transmission image data (recited previously) and the second transmission image [[data]] data, and generate a three-dimensional image of the animal as the animal passes through the scanning area.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the scanning area has a substantially rectangular geometry, and wherein a value representative of an entire width of the scanning area is within 85% of a value representative of an entire length of the scanning area.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first imaging plane (recited previously in claim 1) and the second imaging planes are disposed along a direction perpendicular to [[the]] a direction of motion (a lack of antecedent basis) of the animal over the horizontal platform.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first plurality of X-ray sources are offset from the detectors in the first imaging plane by a first distance, wherein the second plurality of X-ray sources are offset from the detectors in the second imaging plane by a second distance, and wherein the first distance is equal to the second distance and ranges from 2 mm to 20 mm.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first plurality of X-ray sources comprise four X-ray sources separated from each other by gaps in the first imaging plane, and wherein the second plurality of X-ray sources comprise four X-ray sources positioned to align with the gaps in the second imaging plane (a rejection under 35 U.S.C. 112(b)).
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first imaging plane and the second imaging plane  mm to 2000 mm.
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first plurality of X-ray sources comprise a first linear multi-focus X-ray sources and the second plurality of X-ray sources comprise a second linear multi-focus X-ray sources, and wherein the controller is configured to switch on each source point within [[a]] the first the second sources .
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  

8. (Proposed Amendments) The stationary-gantry X-ray computed tomography (CT) system of claim 7, wherein the second linear multi-focus X-ray sources are each source point within the first linear multi-focus X-ray sources .
Appropriate correction is required.
Claims 9-19 are objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) A stationary-gantry 
a horizontal platform configured to enable the animal to pass through a scanning area for an inspection; 
a plurality of X-ray sources disposed in a plane at least partially around the scanning area; 
an array of detectors deployed at least partially around the scanning area to form a transmission scan data of the animal (see claim 1); 
a controller configured to control an activation and a deactivation of each of the plurality of X-ray sources; and 
at least one workstation configured to received and process the transmission scan [[data]] data, and to determine at least one of a lean meat yield, a ratio of intra-muscular fat to tissue, an amount 61of inter-muscular fat, an absolute and relative size of individual organs, and a presence of cysts, tumors, pleurisy, and foreign objects corresponding to the animal.

Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, wherein the plurality of X-ray sources comprise a vacuum tube including an anode and the anode, and wherein each of 200 to 500 the X-ray source emission points and the anode are enclosed in [[a]] the vacuum tube (a rejection under 35 U.S.C. 112(b)).
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 10, wherein each of the 200 to 500 X-ray source emission points (recited previously in claim 10) are characterized by a tube voltage in a range of 120 kV to 200 kV and a tube current in a range 1 mA to 20 mA.
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities: 
Claim 12 should be amended as follows:
12. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, wherein each of the plurality of the X-ray sources is configured to be operated at a tube voltage of 160 kV and at a tube current of 4 mA.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  

13. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 12, wherein each of the plurality of the X-ray sources is operated corresponding to a total X-ray beam power of 640 W.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, wherein each of the plurality of the X-ray sources comprises an X-ray tube.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, wherein the plurality of X-ray sources are adapted to be operated to deliver a dose per scan to the animal in a range of 2 Sv to 20 Sv.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, wherein each of the plurality of X-ray sources are offset from the array of detectors by a distance ranging from 2 mm to 20 mm.
Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  

17. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, further comprising a sensor adapted to monitor a surface profile of the animal and measure a motion of the animal.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 17, wherein the controller is further configured to use the measured motion of the animal to determine where X-ray projections should be back-projected into a three-dimensional reconstructed image volume.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The stationary-gantry X-ray CT imaging system of claim 9, further comprising a first inclined ramp adapted to enable the animal to pass into the scanning area and a second inclined ramp adapted to enable the animal to pass out of the scanning area.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a limitation “the first imaging plane comprises four X-ray sources separated from each other by gaps” in lines 1-2, which renders the claim indefinite.  It is unclear whether the four X-ray sources are part of the first plurality of X-ray sources, or the four X-ray sources are in addition to the first plurality of X-ray sources.
Claim 5 recites a limitation “the second imaging plane comprises four X- ray sources positioned to align with the gaps” in lines 2-3, which renders the claim indefinite.  It is unclear whether the four X-ray sources are part of the second plurality of X-ray sources, or the four X-ray sources are in addition to the second plurality of X-ray sources.
Claim 7 recites a limitation “the first plurality of X-ray sources and the second plurality of X-ray sources comprise linear multi-focus X-ray sources” in lines 1-2, which renders the claim indefinite.  It might be interpreted that the first plurality of X-ray sources and the second plurality of X-ray sources subdivide the same linear multi-focus X-ray sources.  The applicant should consider separate groups of linear multi-focus X-ray sources.
Claim 7 recites a limitation “the first linear multi-focus X-ray source” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 8 recites a limitation “the second linear multi-focus X-ray source” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 8 recites a limitation “the first linear multi-focus X-ray source” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 10 recites a passive limitation “an anode” in line 2, which renders the claim indefinite.  It is unclear whether or not the plurality of X-ray sources comprise an anode.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 10 recites a passive limitation “a vacuum tube” in line 3, which renders the claim indefinite.  It is unclear whether or not the plurality of X-ray sources comprise a vacuum tube.  See transitional phrases in MPEP § 2111.03 for more information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beckmann et al. (U. S. Patent No. 8,971,484 B2).
With respect to claim 1, Beckmann et al. disclosed a stationary-gantry X-ray computed tomography (CT) imaging system that comprises: 
a horizontal platform (110) configured to direct an animal through a scanning area (115) for an inspection; 
a first plurality of X-ray sources (150a) positioned at least partially around the scanning area to scan the animal in a first imaging plane; 
a first array of detectors (160a), wherein the first array of detectors is offset from the first plurality of X-ray sources such that X-rays from each (152) of the first plurality of X-ray sources on one side of the scanning area interact with corresponding each (162) of the first array of detectors on an opposing side of the scanning area to form a first transmission image data of the animal; 
a second plurality of X-ray sources (150b) positioned at least partially around the scanning area to scan the animal in a second imaging plane; 
a second array of detectors (160b), wherein the second array of detectors is offset from the second plurality of X-ray sources such that X-rays from each (152) of the second plurality of X-ray sources on one side of the scanning area interact with corresponding each (162) of the second array of detectors on an opposing side of the scanning area to form a second transmission image data of the animal; 
156) configured to control an activation and a deactivation of each of the first plurality of X-ray sources and each of the second plurality of X-ray sources (column 5, line 25 - column 6, line 18); and 
at least one workstation (GPU) configured to receive and process the first transmission image data and the second transmission image data, and generate a three-dimensional image of the animal as the animal passes through the scanning area (column 7, lines 17-63; column 9, lines 12-26).
Note:  The recitation of “an animal” is considered to be an intended use.  See MPEP § 21125 for more information.  Furthermore, since the stationary-gantry X-ray computed tomography (CT) imaging system does not comprise a first enclosure and at least one second enclosure, the first enclosure and the at least one second enclosure are considered to be passive limitations and are not relevant to a consideration of patentability.
With respect to claim 3, Beckmann et al. disclosed the stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first imaging plane and the second imaging planes are disposed along a direction perpendicular to a direction of motion of the animal over the horizontal platform (column 6, lines 19-36).
With respect to claim 7, Beckmann et al. disclosed the stationary-gantry X-ray computed tomography (CT) system of claim 1, wherein the first plurality of X-ray sources comprise a first linear multi-focus X-ray sources and the second plurality of X-ray sources comprise a second linear multi-focus X-ray sources, and wherein the controller is configured to switch on each source point within the first linear multi-focus X-ray sources and subsequently switch on each source point within the second linear multi-focus X-ray sources that is not adjacent to the first linear multi-focus X-ray sources (column 5, line 25 - column 6, line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann et al. (U. S. Patent No. 8,971,484 B2) as applied to claim 1 above.
With respect to claim 2, Beckmann et al. disclosed the stationary-gantry X-ray computed tomography (CT) system of claim 1.  
However, Beckmann et al. did not disclose that the scanning area has a substantially rectangular geometry, and wherein a value representative of an entire width of the scanning area is within 85% of a value representative of an entire length of the scanning area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scanning area has a substantially rectangular geometry, and wherein a value representative of an entire width of the scanning area is within 85% of a value representative of an entire length of the scanning area, since a person would be motivated to design a scanning area having a cross area matching a cross area of objects being imaged.
et al. disclosed the stationary-gantry X-ray computed tomography (CT) system of claim 1. 
However, Beckmann et al. did not disclose that the first imaging plane and the second imaging plane are separated by a distance ranging from 200 mm to 2000 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first imaging plane and a second imaging plane separated by a distance ranging from 200 mm to 2000 mm, since a person would be motivated to reconstruct a three-dimensional image without a spatial artifact by matching the distance to a slice thickness.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 9 and 12-19, Beckmann et al. disclosed a stationary-gantry X-ray CT imaging system that comprises: 
a horizontal platform (110) configured to enable an animal to pass through a scanning area (115) for an inspection; 
a plurality of X-ray sources (150a) disposed in a plane at least partially around the scanning area; 
an array of detectors (160a) deployed at least partially around the scanning area to form a transmission scan data of the animal; 
156) configured to control an activation and a deactivation of each of the plurality of X-ray sources (column 5, line 25 - column 6, line 18).
However, the prior art failed to disclose or fairly suggested that the stationary-gantry X-ray CT imaging system further comprises:
at least one workstation configured to received and process the transmission scan data, and to determine at least one of a lean meat yield, a ratio of intra-muscular fat to tissue, an amount 61of inter-muscular fat, an absolute and relative size of individual organs, and a presence of cysts, tumors, pleurisy, and foreign objects corresponding to the animal

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beckmann et al. (U. S. Patent No. 8,971,484 B2) disclosed high-speed small-footprint X-ray tomography inspection systems, devices, and methods.
Funk et al. (U. S. Patent No. 8,594,272 B2) disclosed inverse-geometry volume computed-tomography systems.
Morton (U. S. Patent No. 8,243,876 B2) disclosed X-ray scanners.
Ribbing et al. (U. S. Patent No. 7,864,917 B2) disclosed an imaging apparatus comprising distributed X-ray sources and a method thereof.
Basu et al
Foland et al. (U. S. Patent No. 7,831,012 B2) disclosed radiation scanning systems and methods.
Pack et al. (U. S. Patent No. 7,706,499 B2) disclosed an acquisition and a reconstruction of projection data using a stationary CT geometry.
Morton et al. (U. S. Patent No. 7,684,538 B2) disclosed an X-ray scanning system.
Pack et al. (U. S. Patent No. 7,616,731 B2) disclosed an acquisition and a reconstruction of projection data using a stationary CT geometry.
Foland et al. (U. S. Patent No. 7,606,348 B2) disclosed tomographic imaging systems and methods.
Singh (U. S. Patent No. 7,319,737 B2) disclosed a laminographic system for 3D imaging and inspection.
Delgado et al. (U. S. Patent No. 7,295,651 B2) disclosed a stationary computed-tomography system and a method.
De Man et al. (U. S. Patent No. 7,280,631 B2) disclosed a stationary computed-tomography system and a method.
Bendahan et al. (U. S. Patent No. 7,233,644 B1) disclosed a computed-tomography scanner comprising rastered X-ray tubes.
Huber et al. (U. S. Patent No. 7,203,269 B2) disclosed a system for forming X-rays and a method.
Chapin et al. (U. S. Patent No. 7,177,391 B2) disclosed an imaging inspection apparatus.
Seppi et al
Zhou et al. (U. S. Patent No. 7,082,182 B2) disclosed a computed-tomography system for imaging humans and small animals.
Beneke et al. (U. S. Patent No. 7,020,241 B2) disclosed a method and a device for detecting a given material in an object.
Annis (U. S. Patent No. 6,993,111 B1) disclosed a method and an apparatus for improving a spatial resolution of a laminography system that comprises an X-ray source with a scanning beam.
Perry et al. (U. S. Patent No. 6,236,709 B1) disclosed a continuous high-speed tomographic imaging system and a method.
Krug et al. (U. S. Patent No. 6,088,423 A) disclosed a multi-view X-ray based system for detecting contraband in baggage.
Willson (U. S. Patent No. 6,018,562 A) disclosed an apparatus and a method for an automatic recognition of concealed objects with multiple-energy computed tomography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884